 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
UNITED STATES OF AMERICA, )
Plaintiff, )
)
v. ) JUDGMENT
)
) No. 5:19-CV-15-FL
)
CARLOS JOSE PORTORREAL REYES )
a/k/a RAMON ESTEBAN PAEZ-JEREZ, )
Defendant. )

This action came before the Honorable Louise W. Flanagan, United States District Judge.

IT IS ORDERED, ADJUDGED AND DECREED that in accordance With the consent order for
entry of judgment revoking naturalization entered January 18, 2019, and for the reasons set forth
therein judgment is hereby entered in favor of the United States of America and against Defendant.
The court finds and declares that defendant illegally procured his U.S. Citizenship. Certifrcate of
Naturalization No. 225205 74 is canceled, effective as of the original date of the certificate, February
12, 1999. Defendant is forever restrained and enjoined from claiming any rights, privileges,
benefits, or advantages under any document Which evidences United States citizenship obtained as
a result of his February 12, 1999 naturalization

This Judgment Filed and Entered on Januag 18a 2019a and Copies To:

Lori B. Warlick (via CM/ECF Notice of Electronic Filing)
James B. Polk (via CM/ECF Notice of Electronic Filing)

January 18, 2019 PETER A. MOORE, IR., CLERK
/s/ Susan W. TliDD
(By) Susan W. Tripp, Deputy Clerk

 

 

